             Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
                                                                :
 MARSHAL ROSENBERG                                              :       18-Civ-4830 (AKH)
                                                                :
                            Plaintiff,                          :
                                                                :        ANSWER OF
                   - against -                                  :   METROPOLIS GROUP, INC.
                                                                :
 METROPOLIS GROUP, INC., JOHN DOES 1-                           :
 10, JANE DOES 1-10, AND XYZ COMPANIES :
 1-10,                                                          :
                                                                :
                            Defendants.                         :
                                                                :
 ------------------------------------------------------------- x




        Defendant Metropolis Group, Inc. (“Metropolis”), by its attorneys Tannenbaum Helpern

Syracuse & Hirschtritt LLP, for its Answer to the Complaint herein on behalf of itself:

        1.       States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 1 of the Complaint.

        2.       Admits the allegations of Paragraph 2 of the Complaint.

        3.       States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 3 of the Complaint.

        4.       States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 4 of the Complaint.

        5.       States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 5 of the Complaint.



                                      JURISDICTION AND VENUE
             Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 2 of 9



        6.       States that Paragraph 6 of the Complaint sets forth legal conclusions to which no

response is required. To the extent facts are alleged they are denied.

        7.       States that Paragraph 7 of the Complaint sets forth legal conclusions to which no

response is required. To the extent facts are alleged they are denied.

        8.       Denies the allegations of Paragraph 8 of the Complaint, except that Metropolis

transacts business within New York and regularly does or solicits business in New York.

        9.       States that Paragraph 9 of the Complaint sets forth legal conclusions to which no

response is required. To the extent facts are alleged they are denied, except that Metropolis

regularly conducts business in this District.

                                   FACTUAL ALLEGATIONS

        10.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 10 of the Complaint.

        11.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 11 of the Complaint.

        12.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 12 of the Complaint.

        13.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 13 of the Complaint, except that Metropolis “is in the New

York City construction industry and offers permit expediting services along with other, related

services” and that Metropolis acquired certain software, or rights in certain software, from

Plaintiff.

        14.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 14 of the Complaint.



                                                  2
         Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 3 of 9



       15.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 15 of the Complaint, except that, at a minimum, it had a

license to the Application.

       16.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 16 of the Complaint.

       17.     Denies the allegations of Paragraph 17 of the Complaint, except that Rosenberg

and Metropolis did certain business until sometime in 2017 and that Rosenberg would from time

to time purport to update or fix the Application.

       18.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 18 of the Complaint.

       19.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 19 of the Complaint.

       20.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 20 of the Complaint.

       21.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 21 of the Complaint.

       22.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 22 of the Complaint.

       23.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 23 of the Complaint.

       24.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 24 of the Complaint.




                                                    3
          Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 4 of 9



       25.      States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 25 of the Complaint.

       26.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 26 of the Complaint.

       27.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 27 of the Complaint.

       28.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 28 of the Complaint.

       29.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 29 of the Complaint concerning the content of

communications in 2005 between Rosenberg and an unnamed informant, except denies that

Metropolis sought to decompile the Application.

       30.     Denies the allegations of Paragraph 30 of the Complaint.

       31.     Denies the allegations of Paragraph 31 of the Complaint, except that in 2017 a

Metropolis representative emailed Rosenberg concerning a purported update to the application,

and respectfully refers the Court to said email for the contents thereof.

       32.     Denies the allegations of Paragraph 32 of the Complaint, except that sometime in

2017 Rosenberg was advised that Metropolis would no longer be using Rosenberg’s services.

       33.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 33 of the Complaint.

       34.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 34 of the Complaint

       35.     Denies the allegations of Paragraph 35 of the Complaint.



                                                 4
         Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 5 of 9



       36.     Denies the allegations of paragraph 36 of the Complaint.

       37.     Denies the allegations in paragraph 37 of the Complaint.

       38.     Denies the allegations in paragraph 38 of the Complaint, except that Metropolis

received Exhibit A to the Complaint and respectfully refers the Court to Exhibit A for the

contents thereof.

       39.     Denies the allegations of paragraph 39 of the Complaint, except that Metropolis’

counsel sent Exhibit B to the Complaint to Rosenberg’s counsel and respectfully refers the Court

to Exhibit B for the contents thereof.

       40.     Denies the allegations of paragraph 40 of the Complaint, except that Metropolis’

counsel received Exhibit C to the Complaint from Rosenberg’s counsel, together with the

enclosures thereto, and respectfully refers the Court to Exhibit C for the contents thereof.

       41.     Denies the allegations of paragraph 41 of the Complaint, except that Metropolis’

counsel sent Exhibit D to the Complaint to Rosenberg’s counsel, together with its enclosures,

and respectfully refers the Court to Exhibit D for the contents thereof.

       42.     Denies the allegations of paragraph 42 of the Complaint, except that Metropolis’

counsel received Exhibit E to the Complaint from Rosenberg’s counsel, together with the

enclosures thereto, and that Metropolis’ counsel sent Exhibit F, together with its enclosures, to

Rosenberg’s counsel, and respectfully refers the Court to Exhibits E and F of the Complaint for

the contents thereof.

       43.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 43 of the Complaint.

       44.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 44 of the Complaint.



                                                 5
         Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 6 of 9



                                 FIRST CAUSE OF ACTION

       45.     As to Paragraph 45 of the Complaint, repeats and realleges its responses to

Paragraphs 1 through 44 of the Complaint.

       46.     Denies the allegations of Paragraph 46 of the Complaint.

       47.     Denies the allegations of Paragraph 47 of the Complaint.

       48.     Denies the allegations of Paragraph 48 of the Complaint.

       49.     Denies the allegations of Paragraph 49 of the Complaint.

       50.     Denies the allegations of Paragraph 50 of the Complaint.

       51.     Denies the allegations of Paragraph 51 of the Complaint.

       52.     Denies the allegations of Paragraph 52 of the Complaint.

       53.     Denies the allegations of Paragraph 53 of the Complaint.

                               SECOND CAUSE OF ACTION

       54.     As to Paragraph 54 of the Complaint, repeats and realleges its responses to

Paragraphs 1 through 53 of the Complaint.

       55.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 55 of the Complaint.

       56.     Denies the allegations of Paragraph 56 of the Complaint.

       57.     Denies the allegations of Paragraph 57 of the Complaint.

       58.     Denies the allegations of Paragraph 58 of the Complaint.

                                 THIRD CAUSE OF ACTION

       59.     As to Paragraph 59 of the Complaint, repeats and realleges its responses to

Paragraphs 1 through 58 of the Complaint.




                                                6
           Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 7 of 9



       60.     States that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 60 of the Complaint.

       61.     Denies the allegations of Paragraph 61 of the Complaint.

       62.     Denies the allegations of Paragraph 62 of the Complaint.

       63.     Denies the allegations of Paragraph 63 of the Complaint.

       64.     Denies the allegations of Paragraph 64 of the Complaint.

       65.     Denies the allegations of Paragraph 65 of the Complaint.

       66.     Denies the allegations of Paragraph 66 of the Complaint.

                               FOURTH CAUSE OF ACTION

       67.     As to Paragraph 67 of the Complaint, repeats and realleges its responses to

Paragraphs 1 through 66 of the Complaint.

       68.     Denies the allegations of Paragraph 68 of the Complaint.

       69.     Denies the allegations of Paragraph 69 of the Complaint.

       70.     Denies the allegations of Paragraph 70 of the Complaint.

       71.     Denies the allegations of Paragraph 71 of the Complaint.

       72.     Denies the allegations of Paragraph 72 of the Complaint.

                              FIRST AFFIRMATIVE DEFENSE

       73.     The Complaint fails to state a claim, in whole or in part, upon which relief can be

granted.



                            SECOND AFFIRMATIVE DEFENSE

       74.     Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitation.



                                                7
         Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 8 of 9



                             THIRD AFFIRMATIVE DEFENSE

       75.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of consent,

waiver, estoppel, or acquiescence.

                            FOURTH AFFIRMATIVE DEFENSE

       76.     Plaintiff’s claims are preempted, in whole or in part, by the Copyright Act or

other provisions of law.

                              FIFTH AFFIRMATIVE DEFENSE

       77.     Plaintiff’s claims are barred, in whole or in part, by the license granted to

Metropolis.

                              SIXTH AFFIRMATIVE DEFENSE

       78.     Plaintiff’s claims are barred, in whole or in part, by an implied license granted to

Metropolis.

                           SEVENTH AFFIRMATIVE DEFENSE

       79.     Metropolis’ or others’ alleged actions were protected, in whole or in part, by

§ 1201(f) of the Copyright Act.

                            EIGHTH AFFIRMATIVE DEFENSE

       80.     Metropolis owned the software in issue.

                             NINTH AFFIRMATIVE DEFENSE

       81.     Metropolis’ actions constituted fair use.



                             TENTH AFFIRMATIVE DEFENSE




                                                 8
         Case 1:18-cv-04830-AKH Document 31 Filed 10/29/18 Page 9 of 9



       82.     Plaintiff’s claims are barred insofar as any enhanced or statutory damages sought

are unconstitutionally excessive or disproportionate to any actual damages that may have been

sustained in violation of due process of law.

                         ADDITIONAL AFFIRMATIVE DEFENSES

       83.     Metropolis reserves the right to supplement or amend this Answer, including

through the assertion of additional affirmative defenses, based upon the course of discovery and

proceedings in this action.

       WHEREFORE, Defendant Metropolis demands judgment dismissing the Complaint

herein and awarding it costs and reasonable attorneys’ fees pursuant to § 505 of the Copyright

Act, 17 U.S.C. § 505.

Dated: New York, New York
       October 29, 2018

                                      TANNENBAUM HELPERN SYRACUSE
                                        & HIRSCHTRITT LLP


                                      By:_/s/ L. Donald Prutzman_____________
                                      L. Donald Prutzman
                                      Paul D. Sarkozi
                                      Kristin G. Garris
                                      900 Third Avenue
                                      New York, New York 10022
                                      212-508-6783
                                      prutzman@thsh.com
                                      Sarkozi@thsh.com
                                      garris@thsh.com
                                        Attorneys for Defendant Metropolis Group, Inc.




                                                9
